  EXHIBIT 10.1

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

SUMMITBRIDGE NATIONAL INVESTMENTS VI LLC (“SUMMITBRIDGE”)

 

ABTV, IN ITS CAPACITY AS COURT-APPOINTED RECEIVER ORDERED BY

THE COURT OF COMMON PLEAS OF CHESTER COUNTY, PENNSYLVANIA ON

MARCH 6, 2020 IN THE MATTER OF SUMMITBRIDGE NATIONAL INVESTMENTS

VI LLC V. ADVANCED METALS GROUP, LLC, ET AL., CASE NO. 2020-02461-MJ
(“RECEIVER”) 

 

AND

 

USAC ROSS LLC AND USAC WA LLC (COLLECTIVELY, THE “PURCHASER”) 

 

DATED AS OF MARCH 20, 2020

 

  1

 

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”), made as of the 20th day of
March, 2020 (the “Effective Date”), between SUMMITBRIDGE NATIONAL INVESTMENTS VI
LLC, a Delaware limited liability company (“SummitBridge”), having an office at
1700 Lincoln Street, Suite 2150, Denver, Colorado 80203, ABTV IN ITS CAPACITY AS
COURT-APPOINTED RECEIVER (“Receiver”) ORDERED BY THE COURT OF COMMON PLEAS OF
CHESTER COUNTY, PENNSYLVANIA ON MARCH 6, 2020 (the “Receiver Order”) IN THE
MATTER OF SUMMITBRIDGE NATIONAL INVESTMENTS VI LLC V. ADVANCED METALS GROUP,
LLC, ET AL. (the “Action”), CASE NO. 2020-02461-MJ having an office at 6100
Fairview Road, Suite 565, Charlotte, North Carolina 28210, USAC ROSS LLC (“USAC
Ross”) and USAC WA LLC (“USAC WA” and, collectively with USAC Ross, the
“Purchaser”), each a Delaware limited liability company having an office at: c/o
Amerinac Holding Corp., 5936 State Route 159, Chillicothe, Ohio 45601.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Action, Receiver has been appointed as receiver over
the Defendants named in the Action and the assets of such Defendants, which
assets include, without limitation: real estate owned by RCRE, LLC in the State
of Ohio which is subject to an Open-End Mortgage and Security Agreement (the
“Ohio Mortgage”) dated October 27, 2011 and recorded in Shelby County, Ohio in
the Ohio Registry of Deeds on November 2, 2011 in Book 1836, page 678 (“Ohio
Property”); real estate owned by USCRE Properties, LLC in the State of
Washington which is subject to a Deed of Trust, Security Agreement and Fixture
Filing with Assignment of Leases, Rents and Agreements (the “Washington Deed of
Trust”) dated October 27, 2011 and recorded in the Chelan County Registry of
Deeds on November 1, 2011 as AFN# 2351318 (“Washington Property”), all as more
particularly described on Exhibit A hereto and made a part hereof (the “Land”),
and all buildings and improvements associated therewith, if any
(“Improvements”), (the Land, together with the Improvements, and the items
described in Section 1(b), being hereinafter collectively referred to as the
“Premises”); and

 

WHEREAS, SummitBridge is the owner and holder of the Ohio Mortgage and the
Washington Deed of Trust, and owns and holds all debt of the Defendants which is
secured by such mortgages and deeds of trust (the “Senior Secured Debt”), all as
set forth in the complaint filed in the Action;

 

WHEREAS, the Receiver was appointed at the request of SummitBridge;

 

WHEREAS, pursuant to the Receiver Order, the Receiver has the power and
authority, among other things, to, in its sole discretion in order to maximize
recovery to SummitBridge, sell some or all of the Company Assets (as defined in
the Receiver Order[1]), which includes the Premises;

 

WHEREAS, SummitBridge and the Receiver desire to sell the Premises to Purchaser
and Purchaser desires to purchase the Premises from the Receiver with the
consent of SummitBridge upon the terms and conditions set forth herein.

 

____________ 

1 A true and correct copy of the Receiver Order is attached hereto as Exhibit B.

 

  2

 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1. Sale and Purchase.

 

(a) SummitBridge and the Receiver agree to sell or cause to be sold to
Purchaser, and Purchaser agrees to purchase from Receiver with the consent of
SummitBridge, the Premises.[2]

 

(b) The sale and purchase shall include marketable title in and to:

 

(i) Fee simple interest in the Premises;

 

(ii) All easements, rights-of-way, privileges, appurtenances and other rights,
if any, pertaining to the Premises; and

 

(iii) All of the articles of personal property subject to the Receiver Order
located at the Premises or related thereto, including, without limitation,
accounts receivable, inventory and equipment (together with a bill of sale
required to be delivered pursuant to Section 9 hereof) attached hereto and made
a part hereof on the Closing Date in its “AS-IS” “WHERE-IS” condition on the
Closing Date (as hereinafter defined in Section 4) (the “Personal Property”).

 

2. Purchase Price.

 

(a) The purchase price (“Purchase Price”) payable by Purchaser for the sale of
the Premises shall be the sum of SIX MILLION ONE HUNDRED SIXTY SEVEN THOUSAND
and 00/100 DOLLARS ($6,167,000). The Purchase Price shall be payable as follows:

 

(i) On or before the Closing Date, the Purchaser shall deliver to SummitBridge
executed original versions of the following loan documents in substantially
similar form as attached hereto as Exhibits 1-9, the purpose of which is to
provide “seller financing” of the Purchase Price to Purchaser, which financing
shall be subject to an Origination Fee (as set forth and defined in the Loan and
Security Agreement) (collectively, the “Financing Documents”):

 

(A) Promissory Note

 

(B) Loan and Security Agreement

 

(C) Guaranty of Amerinac Holding Corp.

 

(D) Open-End Mortgage (with respect to the Ohio Property) and Deed of Trust
(with respect to the Washington Property) (the “SummitBridge Junior Mortgages”)

 

___________

2 The parties to this Agreement hereby expressly acknowledge and agree that any
real or personal property subject to the Receiver Order situate in the State of
Texas, including, without limitation, property owned by MFRE Properties Limited
Partnership in Jefferson County, Texas, shall not be part of the property
covered by this Agreement, and this Agreement shall not impact such property in
any way or grant Purchaser any rights therein.

 

  3

 

 

  

(E) Assignment of Leases and Rents (with respect to the Ohio Property)

 

(F) Assignment of Leases and Rents (with respect to the Washington Property)

 

(G) Environmental Indemnity Agreement (with respect to the Ohio Property); and

 

(H) Environmental Indemnity Agreement (with respect to the Washington Property).

 

(ii) The Senior Secured Debt shall be credited and reduced dollar-for-dollar as
the Purchase Price is received by SummitBridge under the Financing Documents.

 

3. Title. Upon execution hereof by all parties, SummitBridge shall order and
promptly deliver, when received, to SummitBridge and Receiver a copy of a
commitment (the “Title Commitment”) to issue an ALTA 2006 owner’s title
insurance policy issued by a nationally-recognized title insurance company
reasonably acceptable to SummitBridge and Receiver (the “Title Company”),
reflecting the status of title to the Land and Improvements. Purchaser shall be
solely responsible for the costs of obtaining such Title Commitment and for the
cost of obtaining any owner’s title policy and any lender’s title policy, as
well as all title endorsements. Purchaser shall be responsible for the cost of
any survey of the Premises desired by Purchaser or required for the purchase
(the “Survey”); provided, however, in the event Purchaser obtains a Survey, it
shall be certified to SummitBridge. Purchaser expressly agrees that it is taking
title to the Land and Improvements pursuant to this Agreement subject to all
encumbrances and matters identified in the Title Commitment, and that
Purchaser’s sole recourse for any encumbrances and matters of title which are
not disclosed in the Title Commitment shall be against the Title Company under a
policy of title insurance purchased by Purchaser at its sole cost and expense,
and under no circumstances shall SummitBridge or Receiver be liable therefor;
provided, however, that if Purchaser chooses to proceed to Closing prior to
receipt of the Title Commitment, Purchaser acknowledges and agrees that it is
taking title to the Land and Improvements subject to all encumbrances and
matters of existence whether or not the same ultimately is or would have been
disclosed by the Title Commitment, and that in such instance Purchaser shall
have no recourse against SummitBridge, Receiver or the Title Company for matters
relating to title of the Land or Improvements; provided, further, that nothing
in this Section 3 shall be deemed to relieve SummitBridge of its obligation to
pursue the Post-Closing Foreclosures under Section 7.

 

4. Closing Date. The closing of the transactions contemplated hereby (the
“Closing”) shall take place in escrow with the Title Company or at such office
as may be reasonably designated by mutual agreement of Purchaser and
SummitBridge. Closing shall occur at a time and date mutually acceptable to the
parties and no later than March 20, 2020. The date on which the Closing occurs
is referred to herein as the “Closing Date”. The Closing Date is subject to
postponement by SummitBridge through its election to utilize a cure period as
provided in Section 11 hereof. Possession of the Premises shall be delivered to
Purchaser immediately upon completion of the Closing.

 

  4

 

 

  

5. Time of Essence. TIME SHALL BE OF THE ESSENCE IN THE PAYMENT OF ALL SUMS,
PERFORMANCE OF ALL OBLIGATIONS, GIVING OF ALL NOTICES AND THE EXERCISE OF ALL
RIGHTS UNDER THIS AGREEMENT.

 

6. Representations and Warranties of SummitBridge. SummitBridge represents,
warrants and agrees that SummitBridge is a duly organized limited liability
company, validly existing and in good standing under the laws of the State of
Delaware.

 

7. Affirmative and Negative Covenants of SummitBridge and Receiver.

 

(a) Following the Closing, SummitBridge shall, at its sole cost and expense,
commence and prosecute foreclosure actions to foreclose the Ohio Mortgage and
the Washington Deed of Trust (collectively, the “Post-Closing Foreclosures”). To
the extent practicable, the SummitBridge Junior Mortgages shall expressly remain
undisturbed by the Post-Closing Foreclosures. The Post-Closing Foreclosures
shall also, to the extent practicable, leave undisturbed Purchaser’s title to
the Premises as in effect pursuant to the parties’ performance under this
Agreement. However, in the event that SummitBridge determines in its reasonable
sole discretion that any of the SummitBridge Junior Mortgages must be divested,
Purchaser shall, promptly upon SummitBridge’s request, re-execute substantially
similar mortgages to replace the SummitBridge Junior Mortgages. Further, in the
event that completing any of the Post-Closing Foreclosures requires the
Purchaser’s title to any portion of the Premises to be divested or otherwise
prejudiced, SummitBridge agrees to assign its rights to bid the Senior Secured
Debt with respect to such portion of the Premises so affected, or to otherwise
credit bid the maximum amount of the remaining Senior Secured Debt in order
convey to and re-vest title in Purchaser for nominal consideration. SummitBridge
shall use reasonable commercial efforts to deliver marketable title to the Land
and to cause the issuance of title policies, subject only to the SummitBridge
Junior Mortgages, existing zoning laws, restrictions of record, taxes due and
payable and other items which would not interfere with the ownership and
operation of the Land.

 

(b) Following the Post-Closing Foreclosures and SummitBridge’s reasonable
commercial efforts to deliver to Purchaser marketable title to the Land as set
forth in Section 7(a), above, SummitBridge shall assign to Purchaser for nominal
consideration the remaining Senior Secured Debt, if any.

 

(c) Within a reasonable time following the Closing, Receiver shall at
Purchaser’s written request, terminate the leasehold interest in the Premises of
any tenant that is subject to the Action, which termination shall be recorded in
the land records of the county where the respective portion of the Premises is
situate.

 

8. No Apportionments.

 

(a) Purchaser is purchasing the Premises AS-IS, WHERE-IS with respect to, among
other things, all taxes, assessments, fees, charges, utilities, water and other
consumables, and there shall be no apportionment or proration for amounts due on
account of time periods prior to Purchaser’s ownership of the Premises, all of
which amounts are expressly assumed by the Purchaser.

 

  5

 

 

 

(b) Purchaser shall pay any closing fee or closing charge of the Title Company
or settlement agent who closes the transaction.

 

(c) The provisions of this Section 8 shall survive the Closing.

 

9. Closing Documents.

 

(a) At the Closing, SummitBridge or the Receiver, as the case may be, at its
sole cost and expense, shall deliver or cause to be delivered to Purchaser the
following, each of which shall be in form and substance in reasonable conformity
with this Agreement:

 

(i) Receiver’s Deed(s) (the “Deed”), conveying to Purchaser fee simple absolute
title to the Premises, in particular: a receiver’s deed conveying the Ohio
Property to USAC Ross; and a receiver’s deed conveying the Washington Property
to USAC WA, which conveyance of title shall be subject to liens and encumbrances
set forth in the Title Commitment or otherwise permitted hereunder, which Deed
shall be in recordable form, duly executed by the Receiver and acknowledged;

 

(ii) A bill of sale (a form of which is attached hereto as Exhibit C) without
warranty (other than that Receiver has not previously conveyed or encumbered its
interest, if any) conveying, transferring and selling to Purchaser all right,
title and interest of SummitBridge and Receiver in and to all of the personal
property subject to the Receiver Order located at or relating to the Premises,
including, without limitation, accounts receivable, inventory and equipment;

 

(iii) An affidavit of title in a form reasonably acceptable to Receiver and the
Title Company;

 

(iv) Certified copies of the Receiver Order, to be recorded in the respective
counties where the portions of the Premises are situate; and

 

(v) A duly executed counterpart of SummitBridge and Receiver to the settlement
statement or closing statement.

 

(b) At the Closing, Purchaser, at its sole cost and expense, shall deliver to
SummitBridge and Receiver, as the case may be, the following, each of which
shall be in form and substance in reasonable conformity with this Agreement:

 

(i) The consideration required pursuant to Section 2, in the amount and form
required thereby;

 

(ii) A duly executed counterpart of the Purchaser to the settlement statement or
closing statement;

 

(iii) A resolution or consent of an authorized officer or member of Purchaser,
authorizing the purchase of the Premises and the execution of documentation in
connection therewith; and

 

(iv) Such other affidavits and documents as are otherwise required to consummate
the transaction contemplated by this Agreement.

 

  6

 

 

 

10. Brokerage. Neither party hereto is represented by a broker for the purchase
of the Premises, and SummitBridge, Receiver and Purchaser each covenant,
represent and warrant that it has had no dealings or communications with any
broker or agent in connection with the consummation of this Agreement, and each
covenants and agrees to pay, hold harmless and indemnify the other(s) from and
against any and all cost, expense (including reasonable attorneys’ fees) or
liability for any compensation, commissions or charges claimed by any broker or
agent with whom the indemnifying party dealt with respect to this Agreement or
the negotiation thereof.

 

11. Condemnation and Destruction.

 

(a) Risk of loss to the Premises from fire or other casualty shall be borne by
SummitBridge and Receiver in their respective interested capacities until
Closing. If the Premises or any portion thereof is damaged or destroyed by fire
or other casualty prior to the Closing, which damage in either party’s
reasonable judgment materially affects the value of the Premises, and if
Receiver is unable or chooses not to restore, within ninety (90) calendar days
following such casualty, the damaged portion of the Premises to a condition
substantially equivalent to that which existed immediately prior to such
casualty, either party may elect to terminate this Agreement. If either party
elects to terminate this Agreement, it shall notify the other in writing within
thirty (30) calendar days after Purchaser has received written notice of such
damage or destruction from Receiver (unless within such thirty (30) day period
Receiver shall have advised Purchaser of its intention to restore the damaged
portion of the Premises as provided in the preceding sentence, in which case the
Closing shall be extended for up to ninety (90) days following such casualty),
and this Agreement shall be deemed to be terminated and the parties hereto shall
have no further obligations to or recourse against each other with regard to the
matters provided for herein except for the rights and obligations which
expressly survive the termination hereof. If Receiver does not restore the
damaged portion of the Premises as provided above, and if neither party elects
to terminate this Agreement as provided in this Section, then the parties shall
attempt to negotiate a reduction in the Purchase Price based on the amount of
damage to the Premises. If the parties are able to agree on such a reduction,
the transaction shall proceed as contemplated herein, but at the reduced
Purchase Price. If the parties do not agree to a price reduction in writing
within sixty (60) days of the damage, then this Agreement shall automatically
terminate.

 

(b) If prior to the Closing all or any material portion of the Premises, as
reasonably determined by Receiver, becomes the subject of a condemnation
proceeding by a public or quasi-public authority having the power of eminent
domain, Receiver shall immediately notify Purchaser thereof in writing and
either party may elect to terminate this Agreement. If either party elects to
terminate this Agreement, it shall so notify the other within thirty (30)
calendar days after Purchaser has received written notice of such proceedings
from Receiver, and this Agreement shall be deemed null and void and the parties
hereto shall have no further obligations to or recourse against each other with
regard to the matters provided for herein except for the rights and obligations
which expressly survive the termination hereof. If neither party shall elect to
terminate this Agreement as provided in this Section, then the transaction shall
proceed as contemplated herein, in which event Purchaser shall be entitled to
receive all proceeds of any award or payment in lieu thereof, and there shall be
no reduction of the Purchase Price.

 

  7

 

 

  

12. Representations and Warranties and Covenants of Purchaser. Purchaser
represents and warrants the following:

 

(a) Both before and after the Closing, Purchaser shall not (i) issue any press
release or other publicity of any kind whatsoever with respect to this Agreement
or any of the transactions contemplated hereby; or (ii) except as otherwise
required by law, disclose or advertise SummitBridge’s name or the names of any
SummitBridge’s affiliates, or disclose the Purchase Price, in any press release,
advertising or promotional materials with respect to the Premises, in each case,
without the prior written consent of SummitBridge in each instance. SummitBridge
shall notify Purchaser of its consent or refusal within ten (10) business days
after Purchaser’s request for consent, with such consent being granted or
withheld in SummitBridge’s sole discretion. Both before and after the Closing,
Purchaser agrees that it will keep confidential, and will make reasonable
efforts to have the respective partners, employees, officers, directors,
shareholders, agents, counsel, accountants and affiliates of Purchaser, keep
confidential, the terms of this Agreement, and all information, records,
materials and other data pertaining to the Premises which was acquired or
learned from this Agreement or the negotiations relating thereto or arising out
of the transactions contemplated hereby, except to the extent necessary to
effect the transactions contemplated hereby. The provisions of this Section
shall survive the Closing and the termination of this Agreement. This Section is
not intended to prohibit, and does not (i) prohibit the release of information
that is already public; (ii) prohibit Purchaser from providing any information
concerning the purchase of the Premises to its advisers (attorneys, accountants,
lenders, title insurers, and others assisting with the purchase); or (iii) limit
or restrict disclosures as may be required by law (pursuant to State or local
open meeting or open record laws, or so-called “sunshine” acts), but only to the
extent required by law.

 

(b) Each party making up Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the power and authority to enter into the Agreement and
complete the transaction contemplated hereby. The officer executing this
Agreement on behalf of Purchaser has the power and authority to bind Purchaser.

 

(c) If this Agreement shall be terminated by either party, Purchaser shall
deliver to Receiver (at Receiver’s request and without cost to Receiver) copies
of all reports, studies, tests, analyses and other information and documents
compiled by Purchaser in reviewing and inspecting the Premises.

 

(d) Purchaser agrees to indemnify, defend and hold SummitBridge and Receiver,
and each of their respective subsidiaries, affiliates, and their respective
officers, directors and employees, harmless of, and from any claim, proceeding,
suit, damage, liability, loss, cost, charge or expense or any other liability of
every nature, kind and description whatsoever (including, without limitation,
reasonable attorney’s fees and expenses, whether or not legal proceedings are
commenced, and if legal proceedings are commenced, including fees and expenses
incurred at trial and all levels of appeal) incurred or suffered by any of the
foregoing entities or persons by reason of, or resulting from or arising out of
any activity, including, without limitation, tests, inspections, studies and/or
investigations performed or caused to be performed by Purchaser on the Premises.

 

  8

 

 

 

13. SummitBridge / Receiver Default. If SummitBridge or Receiver shall default
in performance of its respective obligations under this Agreement, which default
remains uncured for five (5) business days after receipt of written notice from
Purchaser, then Purchaser’s sole and exclusive remedy shall be to terminate this
Agreement. Notwithstanding the foregoing, in the event there is a breach or
default by SummitBridge or Receiver of an obligation that survives closing
(including, without limitation, obligations under Section 7 herein), Purchaser
waives all rights, remedies and damages in connection therewith, including
punitive, consequential and actual monetary damages, if any, incurred as a
result of such breach or default. Purchaser further covenants not to sue
SummitBridge or the Receiver in furtherance of the foregoing.

 

14. Purchaser’s Default.

 

(a) If Purchaser shall default in performance of its obligations under this
Agreement, which default remains uncured for five (5) business days after
receipt of written notice from SummitBridge or Receiver, the SummitBridge or
Receiver (as the case may be, based on which party issued the notice of default)
shall have the right to terminate this Agreement upon written notice to
Purchaser. The sole right of SummitBridge or Receiver in such case shall be to
recover and the sole liability of Purchaser shall be to pay damages in the
amount of the actual costs incurred in connection with this Agreement, including
professionals’ fees.

 

(b) Notwithstanding anything to the contrary contained in this Agreement,
Purchaser agrees that (i) all indemnification obligations of Purchaser set forth
in this Agreement and/or any other indemnification agreement delivered to
SummitBridge or Receiver in connection with Purchaser’s inspection of the
Premises prior to or after the execution of this Agreement (collectively, the
“Indemnification Obligations”) shall survive the termination of this Agreement
and the Closing and (ii) Purchaser shall not be exculpated from liability with
respect to (x) a breach of Section 12(a) hereof and/or (y) the Indemnification
Obligations. Purchaser further agrees that SummitBridge and Receiver shall have
full recourse against Purchaser and any other person or entity who breaches
Section 12(a) or who has Indemnification Obligations, and SummitBridge or
Receiver shall have the ability to seek and obtain any money or other judgment
against any of the foregoing persons or entities with respect to any such breach
or Indemnification Obligation(s).

 

15. [Reserved].

 

  9

 

 

  

16. Notices.

 

All notices, requests, or other communications desired or required to be given
under this Agreement shall be in writing and shall be sent by a party or by a
party’s attorney via (a) certified or registered mail, return receipt requested,
postage prepaid, (b) national prepaid overnight delivery service, (c) by email
or facsimile transmission (following with hard copies to be sent by national
prepaid overnight delivery service) or (d) personal delivery with receipt
acknowledged in writing, as follows:

 

If to SummitBridge:

SummitBridge National Investments VI LLC

 

1700 Lincoln Street, Suite 2150

Denver, CO 80203

Telephone: 720-221-3120

Attn: Karen Mayes

Email: kmayes@summit-investment.com 

 

 

With a copy to:

Christopher Schueller, Esq.

 

Buchanan Ingersoll & Rooney PC

Union Trust Building

501 Grant Street, Suite 200

Pittsburgh, PA 15219

Telephone: 412-562-8800

Email: christopher.schueller@bipc.com

 

 

If to Receiver:

ABTV

 

Attn: Ed Sanz

6100 Fairview Road

Suite 565

Charlotte, NC 28210

 

 

If to Purchaser:

USAC ROSS LLC

USAC WA LLC

c/o Amerinac Holding Corp.

5936 State Route 159

Chillicothe, OH 45601

Attn: William Golden

Email: wjgolden@polymathescapital.com 

 

All notices shall be deemed given when actually received or refused by the party
to whom the same is directed (except to the extent sent by certified or
registered mail, return receipt requested, postage prepaid, in which event such
notice shall be deemed given three (3) business days after the date of mailing).
Each party may designate a change of address or supplemental addressee(s) by
notice to the other parties, given at least ten (10) business days before such
change of address is to become effective.

 

  10

 

 

 

17. Entire Agreement, Basis of Purchase.

 

(a) This Agreement contains all of the terms agreed upon between the parties
with respect to the subject matter hereof and supersedes any and all prior
written or oral understandings.

 

(b) Except as expressly set forth in this Agreement or in the documents to be
delivered at Closing, SUMMITBRIDGE AND RECEIVER HEREBY EXPRESSLY DISCLAIMS ANY
AND ALL WARRANTIES, EXPRESS OR IMPLIED, RELATING IN ANY WAY TO THE PREMISES,
including, without limitation, any warranty provided for under statutory or
common law or the uniform commercial code, including but not limited to
warranties of merchantability and fitness for a particular purpose. All of
SummitBridge, Receiver and Purchaser are acting at arm’s length to protect their
own interests, and all of SummitBridge, Receiver and Purchaser shall use their
own independent business judgment concerning the sale and purchase of the
Premises. Purchaser has completed to its satisfaction (or shall have completed
by the Closing Date), all investigations, inspections and tests which Purchaser
deems necessary in its sole discretion to determine, among other things: (i) the
condition of the Premises, including, but not limited to, the soil condition of
the Premises, the existence of any environmental condition, and the existence of
patent or latent defects in construction of the Improvements on the Premises;
(ii) the condition of title to the Premises, including, but not limited to, the
status of all leases of the Premises (if any); (iii) the status of all building
code, zoning and other applicable governmental requirements of whatever kind
regarding the Premises, including without limitation requirements related to
compliance with the Americans with Disabilities Act (the “ADA”), or any intended
use of the Premises, including, without limitation, the status of any permit,
application, license, approval, certificate or other intangible right of
whatever kind regarding the Premises; and (iv) the status and effect of all
recorded covenants and restrictions relating to the Premises, it being agreed as
set forth above that neither SummitBridge or Receiver nor any agent or
representative of SummitBridge or Receiver shall give any warranty or make any
representation regarding such matters, and SummitBridge and Receiver are not
liable or responsible for, or bound in any manner by, any express or implied
representations, warranties, covenants, agreements, obligations, guarantees,
statements, information or inducements pertaining to the Premises or any part
thereof. Upon Closing, Purchaser shall (i) assume the risk of any adverse
matters with respect to the Premises, including but not limited to, mold,
moisture, asbestos, lead based paint, any and all environmental violations,
construction defects and adverse physical and environmental conditions, whether
or not revealed by Purchaser’s investigations, if any (ii) assume full and
complete responsibility for compliance with all title of the ADA and the
regulations promulgated pursuant thereto, as well as any and all state or local
accessibility standards. Purchaser agrees that should any cleanup, remediation
or removal of hazardous substances or other environmental conditions on the
Premises be required after the date of Closing; insofar as SummitBridge,
Receiver and Purchaser are concerned, SummitBridge and Receiver shall not have
any responsibility for such cleanup, removal or remediation. Purchaser
acknowledges that it agrees to accept conveyance of the Premises at Closing in
its “as-is, where-is” condition as of the Closing Date, solely based upon its
reliance on its own investigations, inspections and judgment.

 

(c) WITHOUT LIMITING THE PROVISIONS OF SUBPARAGRAPH (b) OF THIS SECTION AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, PURCHASER
HEREBY RELEASES SUMMITBRIDGE, RECEIVER AND (AS THE CASE MAY BE) EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS,
EMPLOYEES, MANAGERS AND AGENTS, FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES,
COSTS, AND EXPENSES (INCLUDING ATTORNEY’S FEES AND EXPENSES, WHETHER OR NOT SUIT
IS INSTITUTED), ARISING FROM OR RELATING TO ANY DEFECT IN THE PREMISES, THE
LEGAL STATUS OF ANY AGREEMENT WITH RESPECT THERETO, OR THE PHYSICAL CONDITION OF
THE PREMISES OR ANY PART THEREOF, INCLUDING BUT NOT LIMITED TO ANY ENVIRONMENTAL
CONDITION. THE RELEASE SET FORTH HEREIN DOES NOT APPLY TO THE EXPRESS
REPRESENTATIONS, WARRANTIES OR COVENANTS OF SUMMITBRIDGE AND THE RECEIVER SET
FORTH IN THIS AGREEMENT.

 

  11

 

 

 

(d) The provisions of this Section shall survive the Closing.

 

18. Amendments. This Agreement may not be changed, modified or terminated except
by an instrument executed by the parties hereto.

 

19. Waiver. No waiver by either party of any failure or refusal of the other
party to comply with any of its obligations shall be deemed a waiver of any
other or subsequent failure or refusal so to comply.

 

20. Successors and Assigns.

 

(a) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(b) Except as described below, Purchaser may not assign this Agreement or all or
any part of its rights and obligations hereunder to one or more parties without
the prior written consent of SummitBridge and Receiver which consent may be
withheld or given in SummitBridge’s and Receiver’s sole discretion. Purchaser
shall have the right, however, with SummitBridge’s and Receiver’s consent (not
to be unreasonably withheld), to assign this Agreement to an entity owned or
controlled by Purchaser. In such case, SummitBridge and Receiver shall not
withhold its consent so long as (i) Purchaser provides SummitBridge and Receiver
with a copy of an assignment and assumption agreement for such assignment,
reasonably acceptable to SummitBridge and Receiver; (ii) Purchaser provides
SummitBridge and Receiver information reasonably requested by SummitBridge and
Receiver to establish that the assignee is not a “Sanctioned Person” (as
hereinafter defined) and SummitBridge and Receiver in fact establishes that the
assignee is not a Sanctioned Person; and (iii) Purchaser remains liable for all
obligations hereunder through the Closing Date, including but not limited to
liability for the payment of any transfer tax imposed with respect to such
assignment. Purchaser shall notify SummitBridge and Receiver of any proposed
assignment no less than five (5) business days prior to the Closing Date.

 

21. Section Headings. The headings of the various Sections of this Agreement
have been inserted only for the purpose of convenience, and are not part of this
Agreement and shall not be deemed in any manner to modify, explain, qualify or
restrict any of the provisions of this Agreement.

 

  12

 

 

 

22. Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO SHALL FOR ALL PURPOSES BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED WITHIN SUCH
JURISDICTION, EXCEPT FOR MATTERS MANDITORILY GOVERNED BY THE LAWS OF THE STATE
WHERE THE PREMISES OR ANY PORTION THEREOF IS LOCATED.

 

23. Waiver of Jury Trial. IT IS MUTUALLY AGREED BY AND BETWEEN SUMMITBRIDGE,
RECEIVER AND PURCHASER THAT THE RESPECTIVE PARTIES HERETO SHALL AND DO HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THAT IT HAS
READ AND UNDERSTANDS THIS WAIVER AND HAS BEEN ADVISED BY COUNSEL AS NECESSARY OR
APPROPRIATE. THIS WAIVER IS MADE KNOWINGLY AND VOLUNTARILY BY THE PARTIES
HERETO.

 

24. Waiver of Formal Tender. The requirement for formal tender of payment and
deed is hereby waived.

 

25. No Recording. Neither party shall record this Agreement or any memorandum
thereof without the prior written consent of the other party, which consent may
be withheld in such party’s sole discretion.

 

26. Miscellaneous.

 

(a) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, said provision shall be fully severable; the Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of the Agreement; and the remaining provisions of the
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from the
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible which is and shall be legal, valid and enforceable.

 

(b) This Agreement may be executed in a number of identical counterparts. If so
executed, each of such counterparts is to be deemed an original for all
purposes, and all such counterparts shall, collectively, constitute one
agreement.

 

(c) In addition to the acts and deeds recited herein and contemplated to be
performed, executed, and delivered by SummitBridge, Receiver and Purchaser,
SummitBridge, Receiver and Purchaser agree to perform, execute, and deliver or
cause to be performed, executed, and delivered at the Closing or after the
Closing any and all such further and reasonable acts, deeds, and assurances as
may be reasonably necessary to consummate the transaction contemplated hereby in
accordance with this Agreement.

 

  13

 

 

 

(d) If either party shall bring an action or suit or proceeding (including any
cross-complaint, counterclaim or third party suit) against the other party by
reason of the breach or alleged breach of any covenant, term or obligation of
this Agreement, or otherwise arising out of this Agreement, the prevailing party
in such action or proceeding shall be entitled to its costs and expenses of
suit, including reasonable attorneys’ fees and expenses.

 

(e) If the time for performance of any of the terms, conditions and provisions
hereof shall fall on a Saturday, Sunday or bank holiday, then the time of such
performance shall be extended to the next business day thereafter.

 

(f) This Agreement may be signed by facsimile or electronic form of signature
and such signature shall be fully binding. Upon request, such party shall
provide an originally signed copy of the Agreement to the other party.

 

27. [Reserved]

 

28. Certificate of Occupancy. Purchaser shall be obligated to obtain, at
Purchaser’s sole cost and expense, any certificate of occupancy, use and
occupancy, or continuing certificate of occupancy (or its equivalent) that may
be required for the Closing and/or for Purchaser’s use of the Premises or
ownership.

 

[SIGNATURES ON FOLLOWING PAGE]

 

  14

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

  SUMMITBRIDGE:

 

SUMMITBRIDGE NATIONAL INVESTMENTS VI LLC, a Delaware limited liability company

 

        By:

 

Name:

    Title:          

 

RECEIVER:

 

 

 

 

 

 

ABTV, IN ITS CAPACITY AS COURT-APPOINTED RECEIVER ORDERED BY THE COURT OF COMMON
PLEAS OF CHESTER COUNTY, PENNSYLVANIA ON MARCH 6, 2020 IN THE MATTER OF
SUMMITBRIDGE NATIONAL INVESTMENTS VI LLC V. ADVANCED METALS GROUP, LLC, ET AL.,
CASE NO. 2020-02461-MJ

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PURCHASER:

 

USAC ROSS LLC

 

        By:

 

Name:

    Title:          

 

USAC WA LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

  

EXHIBITS

 

A Legal Description

 

 

B Certified Copies of Receiver Order

 

 

C Personal Property/Bill of Sale

 

 

19– 9 Financing Documents

 

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

THE LEGAL DESCRIPTION IS NOT WARRANTED OR GUARANTEED BY

SUMMITBRIDGE OR THE RECEIVER

 

 

 

 

 

EXHIBIT B

 

CERTIFIED COPIES OF RECEIVER ORDER

 

 

 

 

  

EXHIBIT C

 

BILL OF SALE

 

[TO BE ATTACHED]

 

 